NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARSHALL S. SANDERS, As Trustee of              No. 16-55430
the Marshall and Lydia Sanders Trust Dated
April 20, 1990; LYDIA O. SANDERS, As            D.C. No. 8:15-cv-00935-AG-AS
Trustee of the Marshall and Lydia Sanders
Trust Dated April 20, 1990,
                                                MEMORANDUM*
                Plaintiffs-Appellants,

 v.

BANK OF AMERICA, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Marshall S. Sanders and Lydia O. Sanders appeal pro se from the district

court’s judgment dismissing their diversity action related to a deed of trust. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In the Sanders’ opening brief, the Sanders failed to address any of the

grounds for dismissal and have therefore waived their challenge to the district

court’s order. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th

Cir. 2003) (“[W]e review only issues which are argued specifically and distinctly

in a party’s opening brief.” (citation and internal quotation marks omitted));

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived). Even if we were not to

consider waiver, the district court did not abuse its discretion in dismissing the

Sanders’ action because the second amended complaint failed to set forth “a short

and plain statement of the claim showing that [the Sanders are] entitled to relief.”

Fed. R. Civ. P. 8(a)(2); see McHenry v. Renne, 84 F.3d 1172, 1179-80 (9th Cir.

1996) (setting forth standard of review and recognizing that “[p]rolix, confusing

complaints . . . impose unfair burdens on litigants and judges”); see also Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (Rule 8 requires a short and plain

statement of a claim that gives the defendant fair notice of the claim and its basis).

      AFFIRMED.




                                           2                                     16-55430